Exhibit 10.20

 

FIFTH AMENDMENT TO PURCHASE AND SALE CONTRACT

            This Fifth Amendment to Purchase and Sale Contract (this “
Amendment”) is made as of July 2, 2009, between DREXEL BURNHAM LAMBERT REAL
ESTATE ASSOCIATES II LIMITED PARTNERSHIP (“ Seller”) and ADVENIR, INC.
(“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into a Purchase and Sale
Contract dated as of March 25, 2009, as amended by the terms of (i) that certain
First Amendment to Purchase and Sale Contract, dated April 24, 2009, (ii) that
certain Second Amendment to Purchase and Sale Agreement, dated May 8, 2009,
(iii) that certain Third Amendment to Purchase and Sale Agreement, dated May 15,
2000 and (iv) that certain Fourth Amendment to Purchase and Sale Agreement,
dated June 25, 2009 (said Purchase and Sale Contract, as amended, being herein
collectively called the “ Agreement”) with respect to the sale of certain
property known as Presidential House located in Miami-Dade County, Florida, as
described in the Agreement; and

            WHEREAS, Seller and Purchaser desire to amend the Agreement on the
terms set forth herein.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement, except as expressly otherwise
defined herein.

2.      Right to Terminate.  Purchaser's right to terminate the Agreement
pursuant to Section 4.5.9 thereof is hereby permanently waived, and Purchaser
shall have no further right to terminate the Agreement pursuant to the terms of
said Section 4.5.9.  Purchaser acknowledges and agrees that the Deposit
currently being held by Escrow Agent is non-refundable (except as otherwise
provided for in the Agreement) and Purchaser’s obligation to purchase the
Property shall be conditional only as provided in Section 8.1 of the Agreement.

3.      Recourse Guaranty Closing Credit.  As a condition to the Lender
approving the Loan Assumption and Release, the Lender is requiring that
Purchaser cause a person or entity to execute and deliver a full-recourse
guaranty in the amount of ten percent (10%) of the outstanding principal balance
of the Loan (the “ Recourse Guaranty Condition”)  If, at or prior to the
Closing, the Lender does not agree to waive the Recourse Guaranty Condition,
then, at the Closing, Seller shall provide to Purchaser a credit against the
Purchase Price in the amount of One Hundred Fifty Thousand Dollars
($150,000.00).  Notwithstanding the foregoing, Purchaser hereby acknowledges
that if Lender waives the Recourse Guaranty Condition, then Purchaser shall not
be entitled to receive the foregoing credit and, except as otherwise provided in
the Agreement, Purchaser shall be obligated to Close for the full Purchase
Price. 

4.      Miscellaneous.           This Amendment may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Agreement are hereby
ratified and confirmed and shall continue in full force and effect.

[Signature Page to Follow]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

DREXEL BURNHAM LAMBERT REAL ESTATE ASSOCIATES II LIMITED PARTNERSHIP, a New York
limited partnership

 

By:  DBL PROPERTIES CORPORATION, a New York corporation, its general partner

 

By:  /s/Brian J. Bornhorst

Name:  Brian J. Bornhorst

Title:  Vice President

Purchaser:

ADVENIR, INC.,
a Florida corporation

By:  /s/Stephen Vecchitto

Name:  Stephen Vecchitto

Title:  Vice President

 

 